—Order, Supreme Court, New York County (Marylin Diamond, J.), entered February 24, 1999, as modified by an order entered on or about March 3, 1999, which, insofar as appealed from, directed defendant to pay child support of $3,089.75 per month plus 72.7% of all “add-on” expenses such as health care not covered by insurance and post-secondary, private, special or enriched education, unanimously modified, on the facts, to limit the amount of the add-on obligation to a maximum of $3,500 per month, and otherwise affirmed, without costs.
Application of the statutory 17% figure for one child to a marital income of $300,000 was a proper exercise of discretion in determining basic child support, in view of, among other things, a total family income of $550,000 and the lavish standard of living that the child would have enjoyed had the marriage not ended (Domestic Relations Law § 240 [1-b] [fi [1], [3]). We note that the motion court did not intend that the basic support obligation include health care or special educational *60expenses, the reference thereto in the court’s discussion explaining why it was applying the statutory percentage on income over $80,000 having been made only for the purpose of describing the standard of living the child would have enjoyed had the marriage not ended. However, in view of plaintiffs own ample financial resources, the award of an unlimited obligation for all potential add-ons was improper, and we modify to limit such award as indicated above. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.